                                                                        THE HONORABLE: Brian D. Lynch
 1                                                                                      CHAPTER 13
                                                                          HEARING DATE: March 25, 2020
 2                                                                            HEARING TIME: 1:30 p.m.
                                                                               LOCATION: Tacoma, WA
 3                                                                        RESPONSE DUE: March 18, 2020

 4
                                UNITED STATES BANKRUPTCY COURT
 5                              WESTERN DISTRICT OF WASHINGTON

 6
                                                          )    Case No.     16-44392 BDL Ch. 13
 7   In re:                                               )
         Robert Nicholas Reichl                           )    NOTICE OF HEARING AND MOTION
 8                                                        )    TO INCUR INDEBTEDNESS
     Debtor(s)                                            )
 9                                                        )
                                                          )
10                                                        )
      TO:    Clerk of the United States Bankruptcy Court; and All parties in interest:
11
     PLEASE TAKE NOTICE that a Motion to Incur Indebtedness (Mortgage Refinance) IS SET FOR
12
     HEARING as follows:
13             DATE OF HEARING                  March 25, 2020

14             TIME                             1:30 pm
               JUDGE                            Hon. Brian D. Lynch
15
               LOCATION                         Union Station
16                                              1717 Pacific Ave.
                                                Tacoma, WA 98402
17                                              Courtroom I
               RESPONSE DUE                      March 18, 2020
18

19           IF YOU OPPOSE the motion you must file your written response with the court clerk,
     and deliver copies to the undersigned and all interested parties NOT LATER THAN THE RESPONSE
20
     DATE.
21           IF NO RESPONSE IS TIMELY FILED AND SERVED, the Court may, in its discretion,
22   GRANT THE MOTION PRIOR TO THE HEARING WITHOUT FURTHER NOTICE, and
     strike the hearing.
23
                                                      MOTION
24

25




     NOTICE OF HEARING AND MOTION TO INCUR DEBT
            COMES NOW the Debtor, by and through their attorney of record, and moves the Court
 1
     for an order allowing Debtor to refinance his mortgage.
 2
            Case Information: Debtor’s plan was confirmed 4/14/17
 3
            Reason For Amendment:
 4

 5
            1. Debtor is requesting approval of a refinance of his residence at 19802 68th Ave. E.,
               Spanaway, WA 98387
 6          2. Debtor’s mortgage is currently being paid outside the plan;
            3. The new monthly payment will be $1,146
 7          4. The terms are provided in the attached Estimated Refinance Statement;
            5. Debtor intends to cash out and pay approximately $19,400.00 and pay off the total
 8             allowed claims;

 9          How Creditors Will Be Affected: Creditors are not affected by this Motion

10          WHEREFORE, Debtor moves this Court for an Order Allowing Debtor to Finance Motion

11   Vehicle.
12          DATED: March 3, 2020
13
                                                          Respectfully submitted:
14
                                                          /s/ Mark A. Ditton #45432  ______
15                                                        Mark A. Ditton, WSBA#45432
                                                          Attorney for Debtor(s)
16                                                        1312 Main Street
                                                          Vancouver, WA 98660
17                                                        360-831-0893
                                                          mark@nwrelief.com
18
                                     CERTIFICATE OF SERVICE
19
             The undersigned certifies that a copy of the foregoing Notice of Hearing and Motion to
20
     Incur Debt and Proposed Order was served upon all Creditors and interested parties per the
     attached mailing matrix and any parties requesting special notice by sending a true, full and exact
21
     copy enclosed in a sealed envelope by regular postage, prepaid, U.S. Mail, or, where specified,
22   electronically:

23   Served electronically:

24   Office of the U.S. Trustee;
     Michael Malaier; case trustee
25




     NOTICE OF HEARING AND MOTION TO INCUR DEBT
 1
     Dated this 3rd Day of March, 2019.
 2

 3
                                                  /s/Mark Ditton____
                                                  Mark Ditton WSB#45432
 4                                                360-831-0893 (office)
                                                  866-241-4176 (fax)
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     NOTICE OF HEARING AND MOTION TO INCUR DEBT
Label Matrix for local noticing                      2010 Series 4770, LLC                                2010 Series 4770, LLC
0981-3                                               Bradley Boswell Jones, P.S.                          c/o Douglas Goldrick
Case 16-44392-BDL                                    c/o Bradley B. Jones                                 8525 Ferndale Road, Suite 204
Western District of Washington                       13401 Vashon Hwy SW                                  Dallas TX 75238-4400
Tacoma                                               PO Box 726
Wed Mar 4 08:15:06 PST 2020                          Vashon, WA 98070-0726
Aegis Funding (Bradley Jones att)                    Barclays Bank Delaware                               Bradley, Boswell Jones PS
PO Box 726                                           Po Box 8801                                          13401 Vashon Hwy SW
Vashon, WA 98070-0726                                Wilmington, DE 19899-8801                            PO Box 726
                                                                                                          Vashon, WA 98070-0726


Capital One                                          James F Dart                                         Mark Ditton
Po Box 30285                                         Shoemaker & Dart, P.S., Inc.                         Northwest Debt Relief Law Firm
Salt Lake City, UT 84130-0285                        Shoemaker & Dart PS Inc                              1312 Main Street
                                                     6706 24th St W, Ste A                                Vancouver, WA 98660-2919
                                                     Tacoma, WA 98466-5460

IRS                                                  Bradley Boswell Jones                                Michael G. Malaier
PO Box 7346                                          13401 Vashon Hwy SW                                  2122 Commerce Street
Philadelphia, PA 19101-7346                          PO Box 726                                           Tacoma, WA 98402-3002
                                                     Vashon, WA 98070-0726


Joseph T McCormick III                               Lance E Olsen                                        Robert Nicholas Reichl
Wright, Finlay & Zak, LLP                            McCarthy & Holthus, LLP                              19802 68th Ave E
612 S. Lucile Street                                 108 First Avenue South, Suite 300                    Spanaway, WA 98387-5608
Ste 300                                              Suite 400
Seattle, WA 98108-2623                               Seattle, WA 98104-2104

Tacoma Longshoreman Credit Union                     Tacoma Longshoremen Credit Union                     Tacoma Longshoremen Cu
c/o Shoemaker & Dart                                 3602 Alexander Avenue                                3602 E Alexander Ave
1944 Pacific Avenue                                  Tacoma, WA 98424-1110                                Fife, WA 98424-1110
#307
Tacoma, wa 98402-3121

United States Trustee                                Verizon                                              Wells Fargo Bank, N.A.
700 Stewart St Ste 5103                              500 Technology Dr                                    c/o McCarthy & Holthus, LLP
Seattle, WA 98101-4438                               Suite 500                                            108 1st Avenue South
                                                     Weldon Spring, MO 63304-2225                         Ste. 300
                                                                                                          Seattle, WA 98104-2104

Wells Fargo Bank, N.A.                               Wells fargo                                          harborstone credit union
Default Document Processing                          420 montgomery street                                PO box 4207
N9286-01Y                                            san francsco, CA 94104-1298                          tacoma, WA 98438-0207
1000 Blue Gentian Road
Eagan MN 55121-7700

tacoma longshore credit union
3602 alexander avenue
tacoma, WA 98424-1110




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.
(u)Courtesy NEF   End of Label Matrix
                  Mailable recipients   24
                  Bypassed recipients    1
                  Total                 25
